Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 Claims 1-3, 6-11, 12-20, 21-22  is pending for examination. Claims 12-20 are withdrawn. Claims  1-3, 6-11, 21-22  are for examination. Applicants on response to non-final rejection amended claim 1 and added new claim 21-22.
  The amended claims comprises sequences   that cannot be examined because sequence are defective. 

Sequence compliance 
Applicants submission of sequences via CRF on  2/25/21 is not complied with sequence rule as    asked to comply via   error report send to applicants on 2/26/21  from USPTO as sequence submitted comprise error. However applicants did not remedy the error:  The error is as disclosed again:
“Sequence Listing could not be accepted due to errors.

See attached Validation Report.

If you need help call the Patent Electronic Business Center at (866) 217-9197 (toll free).

Reviewer: Saleem, Syed (ASRC)

Timestamp: [year=2021; month=2; day=26; hr=10; min=8; sec=50; ms=816; |] KKK KK IRR IR ORR I ROR RF ROR RI ROR RI ROR RI ROR RRR ROK KR Ok

Reviewer Comments:

NOTE: This error report refers to the sequence listing CRF received by the USPTO on 2/25/2021

For any sequence listing-related questions or concerns the Applicant is invited to contact the USPTO Sequence Help Desk at 571-272-2510

1. For the following error codes and descriptions, an explanation follows below.

Error Code Error Description

w402 Undefined organism found in <213> in SEQ ID (1)

w402 Undefined organism found in <213> in SEQ ID (2)

w402 Undefined organism found in <213> in SEQ ID (3)

w402 Undefined organism found in <213> in SEQ ID (4)

w402 Undefined organism found in <213> in SEQ ID (5)

w402 Undefined organism found in <213> in SEQ ID (6)

w402 Undefined organism found in <213> in SEQ ID (7)

w402 Undefined organism found in <213> in SEQ ID (8)

w402 Undefined organism found in <213> in SEQ ID (9)

w402 Undefined organism found in <213> in SEQ ID (10)

w402 Undefined organism found in <213> in SEQ ID (11)

w402 Undefined organism found in <213> in SEQ ID (12)

w402 Undefined organism found in <213> in SEQ ID (13)

w402 Undefined organism found in <213> in SEQ ID (14)

w402 Undefined organism found in <213> in SEQ ID (15)

w402 Undefined organism found in <213> in SEQ ID (16)

w402 Undefined organism found in <213> in SEQ ID (17)

w402 Undefined organism found in <213> in SEQ ID (18)

w402 Undefined organism found in <213> in SEQ ID (19).
--------- “
Applicants asked  to comply the  sequence compliance.


Claim objectionClaims comprise  more than 10 sequences.  As species.  Applicants is required upto 10 sequences for examination. Please  include only 10  sequence NOs: Appropriate correction is required.
Claim rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 21-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 21-22 is   Sequences  comprising NO SEQ ID NO: 9, 17, 118, 124, 144, 23, 21, 11, 19, 13, 15, 25, 121, 143, 127, 130, 133, and 136 is indefinite  having error in it  as explained above. Applicant is required to corrected error   or delete the sequence from the claims. Appropriate correction is required.
Argument.
Applicants argument is mood as claims   is in non-compliance. Appropriate sequence compliance is requested for  proper examination of the amended claims.

Conclusion
Claim  1-3, 6-11 and 21-22 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652




Applicants amendment of 84/22 is considered